DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 11/6/20, 6/1/21 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Status of the Application
	Claim(s) 1-9 is/are pending.
	Claim(s) 1-9 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kovtoun (US 20130105681 A1) in view of Meissner et al. (US 20200286721 A1) [hereinafter Meissner].
	Regarding claim 1, Kovtoun teaches a method of analyzing a sample, the method comprising: 
	separating precursor ions from the sample into narrow mass range groups based on mass-to-charge ratio (see separation into windows, [0019]); 
	fragmenting the ions from each group to create groups of fragment ions (see fig 3a-e, [0026]); 
	mass analyzing fragment ions from each group of fragment ions using a long transient time mass analyzer (see [0017]); 
	wherein the separation and fragmentation are decoupled from the mass analyzing (see figs 1,3) and 
	Kovtoun may fail to explicitly disclose the cycle time of the high transient mass analyzer is greater than about five times longer than the cycle time of a narrow mass range scan time; and the mass analyzing has a high duty cycle. 
	However, Kovtoun teaches the narrow mass range scan can be 375 μs ([0019]), and the use of high transient mass analyzer cycle times over 1.875 ms (5*375 μs) was well known in the art at the time the application was effectively filed. For example, Meissner teaches a system having specific configurations of analyzers with high cycle times (see Meissner, fig 1, examples where analysis time is over 3 times higher than narrow scans, see also [0104,107]) as part of a system that enables the ability to select between higher speed and resolution (see fig 1) and enables the ability to perform data independent acquisition using isobaric labels (see [0002]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the long analysis time system of Meissner in the system of the prior art, to enable the intended operation of providing the known effective analysis, as well as enabling the ability to select between speed and resolution, and/or perform data independent acquisition and/or use isobaric labels, in the manner taught by Meissner. 

	Regarding claim 2, the combined teaching of Kovtoun and Meissner teaches the cycle time of the mass analyzer is greater than about ten times longer than the cycle time of the narrow mass range scan time (see Meissner, fig 1, [0107-108], 9ms analysis time).
	Regarding claim 3, the combined teaching of Kovtoun and Meissner may fail to explicitly disclose the cycle time of the mass analyzer is less than about 15 times longer than the cycle time of the narrow mass range scan time. However, it was well known in the art at the time the application was effectively filed to adjust cycle times based on specific analytes, analysis modes, device parameters, etc. For example, Kovtoun teaches adjusting scanning times (see Kovtoun, [0019]), and Meissner teaches adjusting analysis time (see Meissner, fig 1) as well as adjusting scanning/collection time based on ion abundance to improve efficiency while ensuring the system collects sufficient ions (see [0119], also see extending, [0121]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kovtoun and/or Meissner to adjust mass scan and/or analysis time, including where the cycle time of the mass analyzer is less than about 15 times longer than the cycle time of the narrow mass range scan time, as a routine skill in the art to enable the ability to save time and/or ensure sufficient ion populations, in the manner taught by Meissner. It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
	Regarding claim 4, the combined teaching of Kovtoun and Meissner teaches the cycle time of the narrow mass range scan time is between about 50 microseconds and about 500 microseconds (see Kovtoun, [0019]).
	Regarding claim 5, the combined teaching of Kovtoun and Meissner teaches the narrow mass range scan time is between about 100 microseconds and about 400 microseconds (see Kovtoun, [0019]).
	Regarding claim 6, the combined teaching of Kovtoun and Meissner may fail to explicitly disclose the cycle time of the narrow mass range scan time is between about 200 microseconds and about 300 microseconds. However, it was well known in the art at the time the application was effectively filed to adjust cycle times based on specific analytes, analysis modes, device parameters, etc. For example, Kovtoun teaches adjusting scanning times (see Kovtoun, [0019]), and Meissner teaches adjusting adjusting scanning/collection time based on ion abundance to improve efficiency while ensuring the system collects sufficient ions (see [0119], also see extending, [0121]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kovtoun and/or Meissner to adjust mass scan time of the narrow mass range, including a time between about 200 microseconds and about 300 microseconds, as a routine skill in the art to enable the ability to save time and/or ensure sufficient ion populations, in the manner taught by Meissner. It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
	Regarding claim 7, the combined teaching of Kovtoun and Meissner teaches the cycle time of the mass analyzer is between about 1 millisecond and about 10 milliseconds (see Meissner, fig 1, [0107-108], 9ms analysis time).
	Regarding claims 8-9, the combined teaching of Kovtoun and Meissner may fail to explicitly disclose the cycle time of the mass analyzer is between about 4 and 6 milliseconds. However, it was well known in the art at the time the application was effectively filed to adjust cycle times based on specific analytes, analysis modes, device parameters, etc. For example, Meissner teaches adjusting analysis time (see Meissner, fig 1) based on factors such as tradeoffs between resolution and speed (see fig 1) as well as the number of precursors being simultaneously analyzed (see e.g. [0107,108,110]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Meissner in the system of the combined prior art, in order to look for ways to adjust mass scan and/or analysis time, including where the cycle time of the mass analyzer is between about 4 and 6 milliseconds, as a routine skill in the art to enable the ability to achieve optimal speed and resolution and/or adapt for the complexity of the selected precursors and/or analysis, in the manner taught by Meissner. It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881